    Case 1:18-cv-00901-WMR Document 133 Filed 10/30/19 Page 1 of 5




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


MMODAL SERVICES LTD.,

                 Plaintiff,

         v.

NUANCE COMMUNICATIONS, INC.,

                 Defendant.

                                            CIVIL ACTION NO.
NUANCE COMMUNICATIONS, INC.,

                 Counterclaim Plaintiff,    1:18-cv-00901-WMR

         v.

MMODAL SERVICES LTD.,
MULTIMODAL TECHNOLOGIES, LLC,
MULTIMODAL TECHNOLOGIES, INC.,
MMODAL IP LLC, MMODAL, INC., and
MMODAL LLC.

                 Counterclaim Defendants.


         JOINT NOTICE REGARDING SPECIAL MASTER
         Case 1:18-cv-00901-WMR Document 133 Filed 10/30/19 Page 2 of 5




         Consistent with the Court’s guidance during the Telephone Conference on

May 6, 2019 (see Dkt. No. 127), Plaintiff and Counterclaim Defendant MModal

Services Ltd. (“MModal”) and Defendant and Counterclaim Plaintiff Nuance

Communications, Inc. (“Nuance”), hereby provide notice to the Court of their

agreement that William H. Needle1 would be an acceptable special master for the

above-captioned matter. The parties are amenable to the appointment of a special

master (subject to the Court’s approval) at this time, but agree that Markman

proceedings should not occur until after the current stay (see Dkt. No. 122) is lifted.

Attached as Exhibit A is Mr. Needle’s current curriculum vitae. The parties have

further agreed to share Mr. Needle’s reasonable fees and costs equally.

         The parties are available to discuss the appointment of a special master should

the Court have any questions.

    Dated: October 30, 2019                     Respectfully Submitted,

    /s/ David K. Callahan                       /s/ Charles A. Pannell, III




1
    https://www.jamsadr.com/needle/

                                            1
      Case 1:18-cv-00901-WMR Document 133 Filed 10/30/19 Page 3 of 5




David K. Callahan (pro hac vice)       Mitchell G. Stockwell
Surendra K. Ravula (pro hac vice       Georgia Bar No. 682912
LATHAM &WATKINS LLP                    Charles A Pannell, III
330 North Wabash Avenue, Suite 2800    Georgia Bar No. 141535
Chicago, IL 60611                      KILPATRICK TOWNSEND &
Telephone: (312) 876-7700              STOCKTON LLP
Facsimile: (312) 993-9767              1100 Peachtree Street, Suite 2800
david.callahan@lw.com                  Atlanta, GA 30309
surendra.ravula@lw.com                 Telephone: (404) 815-6500
                                       Fax: (404) 815-6555
Kevin C. Wheeler (pro hac vice)        mstockwell@kilpatricktownsend.com
Gabriel K. Bell (pro hac vice)         cpannell@kilpatricktownsend.com
Holly K. Victorson (pro hac vice)
LATHAM & WATKINS LLP                   David J. Lender (pro hac vice)
555 Eleventh Street, Suite 1000        Anish R. Desai (pro hac vice)
Washington, D.C. 20004                 Sudip Kundu (pro hac vice)
Telephone: (202) 637-2200              WEIL GOTSHAL & MANGES
Facsimile: (202) 637-2201              LLP
kevin.wheeler@lw.com                   767 Fifth Avenue
gabriel.bell@lw.com                    New York, NY 10153
holly.victorson@lw.com                 Telephone: (212) 310-8000
                                       david.lender@weil.com
                                       anish.desai@weil.com
      Case 1:18-cv-00901-WMR Document 133 Filed 10/30/19 Page 4 of 5




Stephen D. O’Donohue (pro hac vice)      Doug W. McClellan (pro hac vice)
LATHAM & WATKINS LLP                     Rene E. Mai (pro hac vice)
885 Third Avenue                         Ilya Svetlov (pro hac vice)
New York, NY 10022                       WEIL GOTSHAL & MANGES,
Telephone: (212) 906-1200                LLP
Facsimile: (212) 751-4864                700 Louisiana, Suite 1700
stephen.odonohue@lw.com                  Houston, TX 77002-2784
                                         Telephone: (713) 546-5000
Alison Haddock Hutton (GaBN 402448)      doug.mcclellan@weil.com
L. Norwood Jameson (GaBN 003970)         rene.mai@weil.com
Alice E. Snedeker (GaBN 151066)          ilya.svetlov@weil.com
DUANE MORRIS LLP
1075 Peachtree Street NE, Suite 2000     Stephen P. Bosco (pro hac vice)
Atlanta, GA 30309-3929                   WEIL GOTSHAL & MANGES,
Telephone: (404) 253-6900                LLP
Facsimile: (404) 253-6901                2001 M Street, NW
ahhutton@duanemorris.com                 Suite 600
wjameson@duanemorris.com                 Washington, DC 20036
aesnedeker@duanemorris.com               Telephone: (202) 682-7000
                                         stephen.bosco@weil.com
Anthony J. Fitzpatrick (pro hac vice)
Christopher S. Kroon (pro hac vice)      Counsel for Defendant and
Michael R. Gottfried (pro hac vice)      Counterclaim Plaintiff Nuance
DUANE MORRIS LLP                         Communications, Inc.
470 Atlantic Avenue
Boston, MA 02478
Telephone: (857) 488-4200
Facsimile: (857) 488-4201
ajfitzpatrick@duanemorris.com
cskroon@duanemorris.com
mrgottfried@duanemorris.com

Counsel for Plaintiff and Counterclaim
Defendants MModal Services Ltd.,
Multimodal Technologies, LLC,
Multimodal Technologies, Inc., MModal
IP LLC, MModal, Inc., and MModal
LLC
       Case 1:18-cv-00901-WMR Document 133 Filed 10/30/19 Page 5 of 5




                      CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.lD, the undersigned counsel certify that the foregoing has

been prepared in Times New Roman 14 point, one of the fonts and points approved

by the Court in LR 5.lC.


                                              /s/ Charles A. Pannell, III
                                              Charles A. Pannell, III


                           CERTIFICATE OF SERVICE

      I hereby certify that on October 30, 2019, I electronically filed the

foregoing document with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to all counsel of record.


                                              /s/ Charles A. Pannell, III
                                              Charles A. Pannell, III
